DETAILED ACTION
This Action is in response to the communication filed on 10/28/2021.
	Claims 1, 2, 5-27 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 10/28/2021 is acknowledged.  The traversal is on the ground(s) that the examiner has not shown a serious burden would be required to examine all groups together and that Groups I-II, as amended, share a special technical feature.  This is not found persuasive because (a) serious burden is not a criteria when unity of invention does not exist, as is the case here, nevertheless, the additional search and examination required to examine the additional claims would impose a serious burden; and (b) unity of invention does not exist because the technical feature linking the inventions is the chirally-modified dsRNA of claim 1, which does not make a contribution over the prior art in view of the references cited in the rejection(s) below.  Therefore, Applicant’s arguments are not persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Claims 26-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/28/2021.
.


Claim Objections
Claim 22 is objected to because of the following informalities:  claim 22 recites “cleaable” in line 2.  This appears to be a simple typographical error which should be “cleavable”.  In the interest of compact prosecution “cleaable” is interpreted as “cleavable”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 2, 5-25 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016028649 (hereafter “Maier”, of record) in view of WO 2015/107425 (hereafter “Meena”, of record).
	Maier teaches an dsRNA capable of inhibiting expression of a target gene with two terminal phosphorothioate internucleotide linkages at the 5’ end of the sense strand and two terminal phosphorothioate internucleotide linkages at both the 5’ and 3’ ends of the antisense strand (a total of 6 modified terminal linkages), and further teaches that an ASGPR ligand, specifically a GalNAc derivative, can be attached to the 3’ end of the sense strand of the dsRNA (e.g., see abstract, page 27 line 33 through page 29 line 11, etc.).  Maier teaches that each nucleotide of a dinucleotide connected by the terminal, chirally modified internucleotide linkage of the sense and antisense strands can comprise modifications including 2’-O-methyl (2’-OMe) and 2’-fluoro (2’-F).  Maier explicitly teaches that the sense strand can comprising a 2’-F modification at positions 1 and 3 as well as a 2’-OMe modification at positions 2 and 4.  Maier explicitly teaches that the antisense strand can comprise 2’-OMe at positions 1, 3, 21 and 23, as well as 2’-F modifications at positions 2, 4, 20 and 22 (e.g., see page 27).  Meier teaches that the sense strand can be in the range of 19-22 (specifically 21)nucleotides in length and that the antisense strand can be in the range of 19-25 nucleotides in length, specifically 23 (e.g., see page 27).  Maier teaches that the GalNAc derivative can be attached through a bivalent or trivalent branched linker including the GalNAc derivative of instant claim 24 (e.g., see page 20) and further teaches several specific types of cleavable linking groups which can be used as linkers (e.g., see pages 82-86).  Maier also specifically teaches that the dsRNA agent can be formulated 
It is noted that it was well-known that PS internucleotide linkages exist in either right-handed (Rp) or left-handed (Sp) chiral configuration and official notice is taken if necessary.
Maier is silent with respect to the chiral configuration of the phosphorothioate (PS) internucleotide linkages.  That is, Maier does not explicitly teach if the PS linkages are in the Rp or Sp configuration.
Meena teaches chirally controlled oligonucleotides of select design, including chirally controlled siRNA molecules which are capable of inhibiting target gene expression (e.g., see abstract and Example 2 “Exemplary Chirally Controlled siRNA Molecules” beginning at the bottom of page 305).  Meena explicitly teaches, 
“[S]tereochemistry of internucleotidic linkages can be utilized to increase stability and activity of oligonucleotides through chirally controlled oligonucleotide compositions. Such chirally controlled oligonucleotide compositions can provide much better results than chirally uncontrolled oligonucleotide compositions as demonstrated in this disclosure.” (See paragraph [00774]).

It is noted that claim 1 only requires that one specific chiral configuration at the first internucleotide linkage of the 3’ end of the antisense strand where the linkage phosphorus atom is in the Sp configuration.
Meena teaches that siRNAs having a PS internucleotide in Sp configuration at the 3’ end of the antisense strand confers increased stability and increased biological potency (see [00785]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, prior to the date that the application was filed, to modify the dsRNA taught by Maier such that the first internucleotide linkage of the 3’ end of the antisense strand is in Sp configuration, with a reasonable expectation of success.

Regarding claim 2, which requires that the chiral purity with respect to the chiral linkage   phosphorus atom for each terminal, chirally-modified internucleotide linkage is at least 50%, it is noted that claim 1 only requires a specific chiral configuration for one specific internucleotide linkage: the first internucleotide linkage at the 3’ end of the antisense strand, which must be in the SP configuration.  Therefore, the dsRNA of claim 1, where only one specific PS internucleotide linkage is required to have a specific configuration, would necessarily have a chiral purity of at least 50%.
Meena also provides examples of many different modified strands of an siRNA, including an antisense strand having  a terminal, chiral modification at the first internucleotide linkage at the 5’ end of the antisense strand where the linkage phosphorus is in Rp configuration and at the first internucleotide linkage at the 3’ end of the antisense strand where the linkage phosphorus is in Sp configuration (e.g., see Table 7, PCKS9 (115)), as well as a sense strand having a chiral modification at the first internucleotide linkage at the 5’ end of the sense strand where the linkage phosphorus atom is in either Rp or Sp configuration (e.g., see Table 7, PCSK9(38) and PCSK9(40)).
Considering that Maier teaches an dsRNA capable of inhibiting expression of a target gene with two terminal PS internucleotide linkages at the 5’ end of the sense strand and two terminal PS internucleotide linkages at both the 5’ and 3’ ends of the antisense strand (without identifying the chiral configuration of the PS linkages) and further considering that Meena teaches dsRNA with PS internucleotide linkages at the 5’ end of the sense strand (specifically in 
As indicated above, Meena teaches chirally controlled oligonucleotides of select design, including chirally controlled siRNA molecules which are capable of inhibiting target gene expression, and explicitly teach many different sense and antisense oligonucleotides having specific PS internucleotide linkages with specific chiral configurations (i.e., Rp or Sp configuration) (e.g., see Table 7).  For instance, Meena teaches several PCSK9 sense strands including a sense strand having a chiral modification at the first PS internucleotide linkage at the 5’ end of the sense strand where the linkage phosphorus atom is in either Rp or Sp configuration (e.g., see Table 7, PCSK9(38) and PCSK9(40)).  Meena also teaches several PCSK9 antisense strands including an antisense strand having a chiral internucleotide modification at the first, second, third, fifth, seventh, eighth, ninth, eighteenth, nineteenth and twentieth  PS internucleotide linkage of the antisense strand (e.g., see Table 7, PCSK9(117) and PCSK9 (118)).  PCSK9(117) has an PS internucleotide linkage in the Rp configuration at the first internucleotide linkage of the 5’ end and three PS linkages in the Rp, Sp and Sp configurations at the first three linkages of the 3’end.

Although Meena does explicitly teach siRNA molecules where the antisense strand has a chiral modification at the first, second and third linkage at the 3’ end wherein the linkage phosphorus atom is in Sp configuration (i.e., Sp, Sp, Sp), and where the first internucleotide linkage at the 5’ end of the antisense strand has the linkage phosphorus atom in the Rp configuration (as required by claim 11), or where the first and second internucleotide linkages at the 5’ end of the antisense strand have the linkage phosphorus atom in the Rp configuration (i.e., Rp, Rp)(as required by claim 13), it would have been prima facie obvious to one of ordinary skill in the art, prior to the date that the application was filed, to make PCSK9 siRNA molecules with different chirally modified PS internucleotide linkages at the first two linkages of the 5’ end and at the first three linkages of the 3’ end, with a reasonable expectation of success.  Considering that there are only two different chiral configurations (Rp and Sp) and considering that Meena teaches the potential advantages of chirally controlled dsRNAs (i.e., increased potency and stability) and teaches how to make dsRNAs having chirally controlled PS internucleotide linkages, it would have been a matter of routine experimentation to make and test PCSK9 dsRNAs having the various chirally modified internucleoside linkages and based on the positive results taught by Meena, there also would have been a reasonable expectation that functional dsRNAs could be made.  In other words, it would have been “obvious to try” the different possible chirally modified internucleotide PS linkages as it would have been a matter of choosing 
The prior art cited above in the rejection under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 USPQ2d 1385 (2007): 
“Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.”

Therefore, the instant claims are prima facie obvious in view of the cited prior art.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635